EXHIBIT 10.3

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (the “Agreement”), effective as of June 11, 2014 (the
“Effective Date”), is by and among Heinrich Bauer (USA) LLC (“Bauer”), a
Delaware limited liability company, Kable Distribution Services, Inc. (“KDS”), a
Delaware corporation, Palm Coast Data LLC (“PCD”), a Delaware limited liability
company, and AMREP Corporation (“AMREP” and together with Bauer, KDS and PCD,
the “Parties”), an Oklahoma corporation.

 

WHEREAS, KDS and PCD are indirect subsidiaries of AMREP;

 

WHEREAS, KDS distributes certain magazines of Bauer pursuant to (i) the
Distribution Agreement, dated as of January 3, 2006, between Bauer (as assignee
from Heinrich Bauer Verlag Beteiligungs GmbH) and KDS, as amended from time to
time (collectively, the “Main Distribution Agreement”) and (ii) the Distribution
Agreement for Distribution to Canada Only, dated as of January 3, 2006, between
Bauer and KDS, as amended from time to time (collectively, the “Canada
Distribution Agreement”, and together with the Main Distribution Agreement, the
“Distribution Agreement”);

 

WHEREAS, certain disputes have arisen between KDS and Bauer under the
Distribution Agreement which the Parties intend by this Agreement to finally
resolve and settle, and in connection therewith, KDS and Bauer desire, among
other things, to change the commission percentage and certain payment terms set
forth in the Distribution Agreement;

 

WHEREAS, the Distribution Agreement has been validly terminated by Bauer, and,
except with respect to the Fulfillment Agreement (defined below), Bauer will
thereafter be distributing its magazines through a new distributor;

 

WHEREAS, PCD provides certain fulfillment services to Bauer pursuant to the
Services Agreement, dated December 1, 1994, between Bauer (as assignee from
Bauer Publishing Company LP) and PCD (as assignee from Fulfillment Corporation
of America), as amended from time to time (collectively, the “Fulfillment
Agreement”);

 

WHEREAS, in order to resolve all disputes between KDS and Bauer under the
Distribution Agreement, PCD has agreed to reduce its fees (other than with
respect to third party costs) charged to Bauer under the Fulfillment Agreement;

 

WHEREAS, in order to resolve all disputes between KDS and Bauer under the
Distribution Agreement, AMREP has agreed to issue shares of its common stock to
Bauer; and

 

WHEREAS, in connection with the foregoing, the Parties have agreed to finally
resolve all disputes related to or arising on or prior to the Effective Date
under any of the Distribution Agreement or the Fulfillment Agreement, Bauer has
agreed to release claims it may have against any AMREP Person (as defined below)
and KDS, PCD and AMREP have agreed to release claims they may have against any
Bauer Person (as defined below).

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the Parties agree as follows as of the Effective Date:

 

1.    Definitions. Capitalized terms shall have the meanings set forth or
referred to in this Section, or in the Section in which they first appear in the
Agreement.

 

 

 

  

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the direct or indirect
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“AMREP Persons” means, collectively, jointly and severally, KDS and its Related
Persons, PCD and its Related Persons and AMREP and its Related Persons.

 

“Bauer Persons” means, collectively, jointly and severally, Bauer and its
Related Persons.

 

“Claims” means actions, suits, claims, demands, debts, deposits, dues,
complaints, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts (whether oral or written, express or implied from any
source), agreements, diminution in value of property, warranties, security
interests, controversies, promises, judgments, extents, executions, variances,
trespasses, liabilities or obligations of any kind whatsoever, in law or equity,
and causes of action of every kind and nature, or otherwise (including claims
for damages, costs, expenses, and attorneys’, brokers’, accountants’ and other
professionals’ and consultants’ fees and expenses) arising out of or related,
directly or indirectly, to events, facts, conditions or circumstances existing
or arising from the beginning of the world, through and until the Effective
Date, whether arising in law, admiralty, or equity or by statute, by regulation,
or otherwise, whether known or unknown, suspected or unsuspected, unanticipated
as well as anticipated, groundless or otherwise, and that now exist or may
hereafter accrue based on matters now unknown as well as known, including any
and all claims and demands under, related to, arising from or in any way
connected with the provisions of Exhibit E of the Main Distribution Agreement
that are deleted or amended by this Agreement or the provisions of Exhibit E of
the Canada Distribution Agreement that are deleted or amended by this Agreement.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any federal, state, local or foreign government or political subdivision
thereof, or any arbitrator, court or tribunal of competent jurisdiction.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability entity, governmental authority, unincorporated organization, trust,
association or other entity.

 

“Related Persons” means, collectively, jointly and severally, a Person’s past
and present predecessors, successors, Affiliates, direct and indirect
subsidiaries, and its and their successors-in-interest, executors, heirs,
administrators, receivers, trustees, assigns, assignees, insurers, officers,
directors, members (direct and indirect), partners (direct and indirect),
owners, past and present shareholders, past and present stockholders, direct and
indirect subsidiaries, employees, agents, attorneys, lenders (and agents related
thereto), financial and other advisors, accountants, consultants and other
representatives.

 

“Settlement Shares” means eight hundred twenty five thousand (825,000) shares of
common stock, par value $.10, of AMREP.

 

2.    Amendments to Distribution Agreement and Fulfillment Agreement and
Confidentiality. The Parties agree that the provisions attached to this
Agreement (including Exhibits A, A-1, A-2, B, C and D) are hereby incorporated
by reference and made a part of this Agreement.

 

2

 

  

3.    Settlement Shares.

 

3.1.  Issuance of Settlement Shares. On or prior to the date that is three (3)
days after AMREP receives notification of approval by the New York Stock
Exchange (“NYSE”) of the supplemental listing application (“SLA”) therefor, and
in any event within thirty (30) days of the Effective Date, AMREP shall issue to
Bauer the Settlement Shares, which shall be subject to the restrictions
contained in Section 3.2. The form of the SLA is set forth as Exhibit C, and
AMREP will file the complete, executed SLA (together with all exhibits and
attachments executed as necessary), within two business days after the Effective
Date. AMREP represents and warrants to Bauer that it has discussed the SLA with
the NYSE and, based on such discussion, has no reason to believe that the SLA
will not be approved promptly.

 

3.2.  Restrictions on Settlement Shares.

 

(a) Bauer acknowledges and agrees that the Settlement Shares shall be issued in
the name of Bauer. Bauer acknowledges and agrees that AMREP shall effect
delivery of the Settlement Shares by delivering to Bauer at its address provided
in this Agreement a physical certificate representing such Settlement Shares and
that such certificate representing such Settlement Shares shall contain the
restrictive legend set forth in Section 3.2(b) below. Bauer acknowledges and
agrees that the Settlement Shares shall not be offered for sale, sold,
transferred, pledged or hypothecated by any Bauer Person prior to the date that
is (i) six months after the issuance of the Settlement Shares or (ii) between
six months and 12 months after such issuance, unless, during such period,
current public information is available, as contemplated in Securities Act Rule
144, with respect to AMREP. AMREP will cause the transfer restrictions against
the Settlement Shares to be removed after the date that is six months after
their issuance date, upon receipt of an opinion in standard form from Bauer’s
counsel (both such opinion and such counsel being reasonably acceptable to
AMREP; AMREP acknowledges that Loeb & Loeb LLP is acceptable counsel) that the
Settlement Shares may be offered for sale, sold, transferred, pledged or
hypothecated pursuant to an exemption from registration under the Securities Act
and applicable state securities laws. AMREP acknowledges and agrees as of the
Effective Date that Bauer is not, and by issuance to it of the Settlement
Shares, only, will not be, an affiliate of AMREP, as meant in Rule 144.

 

(b) As long as the Settlement Shares are subject to the transfer restrictions
referred to in Section 3.2(a), the certificate for the Settlement Shares shall
contain the following legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED, PLEDGED OR HYPOTHECATED PRIOR TO THE DATE THAT IS SIX (6) MONTHS
AFTER THE ISSUANCE OF THE SHARES. THE SHARES REPRESENTED BY THIS CERTIFICATE
HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW, AND MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS SHALL BE EFFECTIVE WITH RESPECT THERETO, OR AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS AVAILABLE IN
CONNECTION WITH SUCH OFFER, SALE, TRANSFER, PLEDGE OR HYPOTHECATION AND THE
CORPORATION RECEIVES AN OPINION OF COUNSEL (BOTH SUCH OPINION AND SUCH COUSEL
BEING REASONABLY ACCEPTABLE TO AMREP CORPORATION) TO SUCH EFFECT.

 

3.3.  Securities Representations. Bauer hereby makes the following
representations and warranties to KDS, PCD and AMREP, and KDS, PCD and AMREP
hereby make to Bauer the representation and warranty set forth in Section
3.3(f), each of which shall survive the closing of the transactions contemplated
by this Agreement:

 

3

 

  

(a) Bauer understands and agrees that the Settlement Shares are being offered
and will be sold to it in transactions exempt from the registration requirements
of the Securities Act of 1933 (the “Securities Act”), based in part upon Bauer’s
representations contained in this Agreement and, as a result, that the
Settlement Shares may not be offered for sale, sold, transferred, pledged or
hypothecated unless a registration statement under the Securities Act and
applicable state securities laws shall be effective with respect thereto or an
exemption from registration under the Securities Act and applicable state
securities laws is available in connection with such offer, sale, transfer,
pledge or hypothecation. Bauer must bear the economic risk of an investment in
the Settlement Shares indefinitely unless such securities are registered
pursuant to the Securities Act or an exemption from registration is available.
Bauer understands that AMREP has no present intention or obligation to register
the Settlement Shares. Bauer has been advised of or is aware of the provisions
of Rule 144 promulgated under the Securities Act as in effect from time to time,
which permits resale of securities purchased in a private placement subject to
the satisfaction of certain conditions, including the availability of certain
current public information about AMREP, the resale occurring following the
required holding period under Rule 144 and, if Bauer is an AMREP affiliate, the
number of securities being sold during any three month period not exceeding
specified limitations.

 

(b) Based in part on advice of its counsel, Bauer is capable of evaluating the
merits and risks of its investment in AMREP and has the capacity to protect its
own interests.

 

(c) The Settlement Shares are being acquired for Bauer’s own account and not
with the view to, or for resale in connection with, any distribution other than
resales made in compliance with the Securities Act. Bauer is an “accredited
investor” within the meaning of Regulation D, Rule 501(a), promulgated by the
Securities and Exchange Commission. Bauer is aware of no publication of any
advertisement in connection with the transactions contemplated in this
Agreement.

 

(d) Bauer acknowledges that it has received any information that it has
requested for Bauer to make an investment decision. Bauer has had an opportunity
to discuss AMREP’s business, management and financial affairs with AMREP and its
representatives and has had the opportunity to review AMREP’s operations and
facilities. Bauer has also had the opportunity to ask questions of and receive
answers from AMREP and its management regarding the terms and conditions of its
acquisition of the Settlement Shares. Except as expressly set forth in this
Agreement, Bauer acknowledges and agrees that no AMREP Person has made to Bauer
any other representation or warranty regarding the operations, business,
prospects or condition (financial or otherwise) of any AMREP Person.

 

(e) Bauer has had full opportunity to seek the advice of independent counsel
respecting the transactions contemplated by this Agreement and the tax risks and
implications thereof. Bauer maintains its domicile (and is not a transient or
temporary resident) at the address shown in Section 14. Neither Bauer nor any of
its Affiliates own, directly or indirectly, any shares of common stock, par
value $.10, of AMREP.

 

(f) There are no claims for brokerage commission, finders’ fees or similar
compensation in connection with the transactions contemplated by this Agreement
or related documents based on any arrangement or agreement binding upon any
Bauer Person or AMREP Person.

 

4

 

  

4.    Release of Claims.

 

4.1.  Bauer, for itself and for each Bauer Person, acknowledges that the several
agreements of KDS, PCD and AMREP hereunder fully satisfy and resolve any and all
disputes, defaults, liabilities and obligations arising or accruing under, or
related to, the Distribution Agreement, the Fulfillment Agreement or otherwise
prior to the Effective Date, and hereby forever fully, irrevocably and
unconditionally releases and discharges each AMREP Person from any and all
Claims which any Bauer Person can, shall or may have against any AMREP Person,
howsoever and whenever arising (collectively, the “Bauer Released Claims”),
except that the Bauer Released Claims shall not include the obligations of KDS,
PCD and AMREP under this Agreement, the future obligations of KDS under the
Distribution Agreement as amended by this Agreement and the future obligations
of PCD under the Fulfillment Agreement as amended by this Agreement. Bauer, for
itself and for each Bauer Person, hereby irrevocably agrees to refrain from
directly or indirectly asserting any claim or demand or commencing (or causing
to be commenced) any suit, action, or proceeding of any kind, in any court or
before any tribunal or arbitrator, against any AMREP Person based in whole or in
part upon any Bauer Released Claim. It is understood and agreed by all Parties
that the release in this Section 4.1 is a general release of the AMREP Persons
(except with respect to the obligations of KDS, PCD and AMREP under this
Agreement, the future obligations of KDS under the Distribution Agreement as
amended by this Agreement and the future obligations of PCD under the
Fulfillment Agreement as amended by this Agreement), and it is to be construed
in the broadest possible manner consistent with applicable Law and shall apply
to any and all Claims, whether known or unknown. Bauer shall take all such
actions as will ensure that each Bauer Person complies with the terms of this
Agreement. Bauer will be responsible for any breach of this Agreement by any
Bauer Person.

 

4.2.  Bauer represents and warrants that it is the exclusive owner of the Bauer
Released Claims and that, as of the Effective Date, Bauer has not assigned,
sold, transferred or otherwise conveyed any Bauer Released Claim to any Person.
Bauer represents and warrants that, as of the Effective Date, Bauer has not
filed with any court, tribunal or alternative dispute resolution organization
any claim, demand, action, joinder or cause of action against any AMREP Person.
If this warranty and representation should later be found to be untrue, then, in
addition to any other relief or damages to which each AMREP Person may be
entitled, Bauer shall, at no cost or expense to any AMREP Person, immediately
file all documents and take all action necessary to have the claim, action or
cause of action dismissed or discontinued with prejudice.

 

4.3.  KDS, PCD and AMREP, jointly and severally, and for each AMREP Person,
acknowledge that the several agreements of Bauer hereunder fully satisfy and
resolve any and all disputes, defaults, liabilities and obligations arising or
accruing under, or related to, the Distribution Agreement, the Fulfillment
Agreement or otherwise prior to the Effective Date, and hereby forever fully,
irrevocably and unconditionally release and discharge each Bauer Person from any
and all Claims which any AMREP Person can, shall or may have against any Bauer
Person, howsoever and whenever arising (collectively, the “AMREP Released
Claims”), except that the AMREP Released Claims shall not include (i) the
obligations of Bauer under this Agreement, (ii) the indemnification obligations
and future obligations of Bauer (if any) under the Distribution Agreement as
amended by this Agreement and (iii) the indemnification obligations, obligations
for payment for past services performed and future obligations of Bauer under
the Fulfillment Agreement as amended by this Agreement. Each of KDS, PCD and
AMREP, for itself and for each AMREP Person, hereby irrevocably agrees to
refrain from directly or indirectly asserting any claim or demand or commencing
(or causing to be commenced) any suit, action, or proceeding of any kind, in any
court or before any tribunal or arbitrator, against any Bauer Person based in
whole or in part upon any AMREP Released Claim. It is understood and agreed by
all Parties that the release in this Section 4.3 is a general release of the
Bauer Persons (except with respect to (i) the obligations of Bauer under this
Agreement, (ii) the indemnification obligations and future obligations of Bauer
(if any) under the Distribution Agreement as amended by this Agreement and the
(iii) indemnification obligations, obligations for payment for past services
performed and future obligations of Bauer under the Fulfillment Agreement as
amended by this Agreement), and it is to be construed in the broadest possible
manner consistent with applicable Law and shall apply to any and all Claims,
whether known or unknown. KDS, PCD and AMREP shall take all such actions as will
ensure that each AMREP Person complies with the terms of this Agreement. KDS,
PCD and AMREP shall be jointly and severally responsible for any breach of this
Agreement by any them or their Related Persons.

 

5

 

  

4.4.  KDS, PCD and AMREP represent and warrant that they are the exclusive
owners of the AMREP Released Claims and that, as of the Effective Date, KDS, PCD
and AMREP have not assigned, sold, transferred or otherwise conveyed any AMREP
Released Claim to any Person. KDS, PCD and AMREP represent and warrant that, as
of the Effective Date, KDS, PCD and AMREP have not filed with any court,
tribunal or alternative dispute resolution organization any claim, demand,
action, joinder or cause of action against any Bauer Person. If this warranty
and representation should later be found to be untrue, then, in addition to any
other relief or damages to which each Bauer Person may be entitled, KDS, PCD and
AMREP shall, at no cost or expense to any Bauer Person, immediately file all
documents and take all action necessary to have the claim, action or cause of
action dismissed or discontinued with prejudice.

 

5.    Representations and Warranties. KDS, PCD and AMREP, on the one hand,
hereby make the following joint and several representations and warranties to
the Bauer Persons, on the other hand; and Bauer, on the one hand, hereby makes
the following representations and warranties to the AMREP Persons, on the other
hand, each of which shall survive the closing of the transactions contemplated
by this Agreement:

 

5.1.  Status. Such Party is an entity duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization.

 

5.2.  Authorization. Such Party has the requisite power and authority to execute
and deliver this Agreement and to perform the actions to be performed by it
hereunder. Such execution, delivery and performance have been duly authorized by
all necessary action on the part of such Party. This Agreement constitutes the
valid and binding obligation of such Party, enforceable against such Party in
accordance with its terms.

 

5.3.  Consents and Approvals. Neither the execution and delivery by such Party
of this Agreement, nor the performance of the transactions performed hereunder
by such Party, will require any filing under, consent, renegotiation or approval
by, or conflict with, result in any breach of or constitute a default under (i)
any provision of any law, statute, rule or regulation, or any ruling, writ,
injunction, order, judgment or decree of any court or other governmental
authority to which such Party is subject, (ii) the constituent documents of such
Party or (iii) any contract, instrument, governmental permit or other document
to which such Party is subject, except, with respect to KDS and PCD, for the
consent and approval of PNC Bank, National Association (“PNC”), which consent
has been obtained.

 

6.    Non-disparagement. Bauer agrees that it will not, and shall use its
commercially reasonable efforts to cause each other Bauer Person to not, say or
do anything (including making any disparaging or defamatory remark or comment)
that portrays any AMREP Person in a negative light or portrays any products or
services of any AMREP Person in a negative light. KDS, PCD and AMREP each agrees
that it will not, and shall use its commercially reasonable efforts to cause
each other AMREP Person to not, say or do anything (including making any
disparaging or defamatory remark or comment) that portrays any Bauer Person in a
negative light or portrays any products or services of any Bauer Person in a
negative light.

 

7.    Certification of Review and Drafting. Each Party certifies that it has
read the terms of this Agreement, that it understands the terms of this
Agreement, and that it is entering into this Agreement of its own volition. Each
Party warrants and represents that it has received independent legal advice from
its attorney regarding its decision with respect to the advisability of making
and entering into this Agreement. Each Party and its counsel has reviewed this
Agreement and has participated in its drafting and, accordingly, no Party shall
attempt to invoke the normal rule of construction to the effect that ambiguities
are to be resolved against the drafting Party in any interpretation of this
Agreement.

 

8.    Expenses and Cooperation. Each Party shall bear all of its own expenses in
connection with the negotiation and execution of this Agreement and the
transactions contemplated hereby. Each Party shall, on the reasonable request
and at the sole cost and expense of the other Party, take, execute, acknowledge
and deliver all such further acts, documents and instruments necessary to give
full effect to this Agreement or acknowledge the agreements concluded or
contained in this Agreement.

 

6

 

  

9.    Indemnification.

 

9.1.  Bauer shall defend, indemnify and hold harmless each AMREP Person from and
against any and all third party Claims (and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers that
are incurred by an AMREP Person) that arises out of or results from a breach by
any Bauer Person of any representation, warranty, agreement, covenant or
obligation under this Agreement.

 

9.2.  KDS, PCD and AMREP shall defend, indemnify and hold harmless each Bauer
Person from and against any and all third party Claims (and the cost of
enforcing any right to indemnification hereunder and the cost of pursuing any
insurance providers that are incurred by a Bauer Person) that arises out of or
results from a breach by any AMREP Person of any representation, warranty,
agreement, covenant or obligation under this Agreement. The obligations of KDS,
PCD and AMREP hereunder shall be joint and several.

 

10.  No Consequential or Indirect Damages. IN NO EVENT WILL ANY AMREP PERSON OR
BAUER PERSON BE LIABLE UNDER THIS AGREEMENT, THE DISTRIBUTION AGREEMENT, THE
FULFILLMENT AGREEMENT OR OTHERWISE TO ANY OTHER PARTY OR ANY THIRD PARTY FOR ANY
CONSEQUENTIAL, INCIDENTAL, INDIRECT, EXEMPLARY, SPECIAL OR PUNITIVE DAMAGES,
INCLUDING ANY DAMAGES FOR BUSINESS INTERRUPTION, LOSS OF USE, DATA, REVENUE OR
PROFIT, WHETHER ARISING OUT OF BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE)
OR OTHERWISE, REGARDLESS OF WHETHER SUCH DAMAGES WERE FORESEEABLE AND WHETHER OR
NOT SUCH AMREP PERSON OR BAUER PERSON WAS ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED HEREIN SHALL BE
CONSTRUED AS PREVENTING A PARTY FROM SUING TO RECOVER DIRECT DAMAGES RESULTING
FROM BREACH OF THIS AGREEMENT.

 

11.  Governing Law: Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal Laws of the State of New York without
giving effect to any choice or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
Laws of any jurisdiction other than those of the State of New York. Any legal
suit, action or proceeding arising out of or related to this Agreement or the
matters contemplated hereunder shall be instituted exclusively in the federal
courts of the United States or the courts of the State of New York in each case
located in the city of New York, and each Party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding and
waives any objection based on improper venue or forum non conveniens. Service of
process, summons, notice or other document by mail to such Party’s address set
forth herein shall be effective service of process for any suit, action or other
proceeding brought in any such court. Each Party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this Agreement or the transactions contemplated
hereby.

 

12.  Intercreditor Agreement. Bauer and KDS are parties to an Intercreditor
Agreement, dated as of May 13, 2010, as to which PNC, a lender to KDS, is a
party. KDS, PCD or AMREP jointly and severally represent and covenant that, as
of the Effective Date, (i) the Safety Credit Line (as defined in such
Intercreditor Agreement) has not been drawn and no amounts are outstanding
thereunder; (ii) PNC has provided their consent to this Agreement; (iii) the
Intercreditor Agreement has been terminated; and (iv) PNC has no security
interest in or lien upon the Distributor Collateral.

 

13.  Additional Default and Security Provisions. Notwithstanding anything to the
contrary stated or implied herein or in the Distribution Agreement (including
the notice and cure provisions contained in Article 11, subsection 2 of the
Distribution Agreement), (i) any material breach by KDS, PCD or AMREP of its
obligations under this Agreement or a material breach by KDS under the
Distribution Agreement, as amended hereby, or (ii) any filing by KDS of an
insolvency or bankruptcy proceeding under federal or state law, shall constitute
an immediate default under this Agreement (“Event of Default”) and under the
Distribution Agreement. Upon the occurrence of an Event of Default, Bauer shall
be entitled to exercise all rights and remedies available to it under applicable
law and, with respect to an Event of Default involving KDS, under the
Distribution Agreement (including, with respect to an Event of Default involving
KDS, all rights of a secured creditor with respect to Distributor’s Collateral
(as defined in the Distribution Agreement) (without any such rights derogating
the rights hereunder of Bauer with respect to the absolute and irrevocable
assignment of such collateral under this Agreement) and, if appropriate,
injunctive relief).

 

7

 

  

14.  Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given: (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next business day if sent after normal business hours of
the recipient; or (d) on the third business day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective Parties at the addresses set forth
below (or to such other address that may be designated by a Party from time to
time in accordance with this Section 14).

 

·      Bauer: 270 Sylvan Avenue, Englewood Cliffs, New Jersey 07632, Attention:
Chief Financial Officer, Facsimile: 201-569-5303, with a required copy to Loeb &
Loeb LLP, 345 Park Avenue, New York, NY 10154, Attention: Gregory Schwed,
Facsimile: 212-937-4689.

 

·      KDS: 16 South Wesley Avenue, Mount Morris, Illinois 61054, Attention:
Chief Financial Officer, Facsimile: 815-734-5233, with a required copy to AMREP,
300 Alexander Park, Suite 204, Princeton, New Jersey 08540, Attention: General
Counsel, Facsimile: 609-716-8255.

 

·      PCD: 11 Commerce Boulevard, Palm Coast, Florida 32164, Attention:
President, Facsimile: 386-446-3635, with a required copy to AMREP, 300 Alexander
Park, Suite 204, Princeton, New Jersey 08540, Attention: General Counsel,
Facsimile: 609-716-8255.

 

·      AMREP: 300 Alexander Park, Suite 204, Princeton, New Jersey 08540,
Attention: General Counsel, Facsimile: 609-716-8255.

 

15.  Miscellaneous.

 

15.1.    Entire Agreement. This Agreement constitutes the sole and entire
agreement of the Parties with respect to the subject matter contained herein,
and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter. Except as expressly modified hereby, the Distribution Agreement
and the Fulfillment Agreement are in all respects confirmed and ratified and
shall continue in accordance with their respective terms. This Agreement may
only be amended, modified or supplemented by an agreement in writing signed by
each Party hereto. In the event of a conflict between the terms, provisions and
conditions contained in the body of this Agreement and the terms, provisions and
conditions contained in any exhibit to this Agreement, the term, provisions and
conditions contained in the body of this Agreement shall prevail.

 

15.2.    Assignment. No Party may assign any of its rights or delegate any of
its obligations hereunder without the prior written consent of all the other
Parties. Any purported assignment or delegation in violation of this Section
15.2 shall be null and void. No assignment or delegation shall relieve any Party
of any of its obligations hereunder.

 

15.3.    Waiver. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. No waiver by any Party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

8

 

  

15.4.    Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

15.5.    Attorneys’ Fees. In the event that any Party institutes any legal suit,
action or proceeding against any other Party arising out of or relating to this
Agreement, the prevailing Party in the suit, action or proceeding shall be
entitled to receive in addition to all other damages to which it may be
entitled, the costs incurred by such Party in conducting the suit, action or
proceeding, including reasonable attorneys’ fees and expenses and court costs.

 

15.6.    Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive and (c) the words
“herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement
as a whole. Unless the context otherwise requires, references herein: (x) to
Sections and Exhibits refer to the Sections of, and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the Party drafting an instrument or
causing any instrument to be drafted. The Exhibits referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.

 

15.7.    Further Assurances. Each Party shall execute and deliver such further
documents and take further such action, as may reasonably be considered within
the scope of such Party’s obligations hereunder, necessary to effectuate the
transactions contemplated by this Agreement.

 

15.8.    Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

15.9.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission (to which a signed
PDF copy is attached) shall be deemed to have the same legal effect as delivery
of an original signed copy of this Agreement.

 

[Signature Page Follows]

 

9

 

 

IN WITNESS WHEREOF, each Party has caused this Agreement to be duly executed by
its authorized representative as of the Effective Date. 

 

Heinrich Bauer (USA) LLC Kable Distribution Services, Inc.         By: /s/ Rich
Teehan   By: /s/ Bruce Obendorf     Name: Rich Teehan   Name: Bruce Obendorf  
Title: Vice President   Title: Executive Vice President, Finance     Palm Coast
Data LLC AMREP Corporation         By: /s/ Peter M. Pizza   By: /s/ Peter M.
Pizza     Name: Peter M. Pizza   Name: Peter M. Pizza   Title: Vice President
and Treasurer   Title: Vice President and Chief Financial Officer

  

 

 

 

Exhibit A

 

1.    Amendments to Main Distribution Agreement.

 

1.1.    Elimination of Domestic Commission. Section I(A) of Exhibit E of the
Main Distribution Agreement is deleted in its entirety and is hereby replaced
with the following:

 

“The Commission due DISTRIBUTOR for every copy sold shall be 0% of the suggested
cover price.”

 

1.2.    Elimination of International Commission. Section II(A) of Exhibit E of
the Main Distribution Agreement is deleted in its entirety and is hereby
replaced with the following:

 

“The Commission due DISTRIBUTOR for every copy sold shall be 0% of the suggested
cover price.”

 

References in Section II(B) of Exhibit E of the Main Distribution Agreement to
Section I of Exhibit E of the Main Distribution shall refer to the provisions of
such section prior to any amendment thereof pursuant to this Agreement.

 

1.3.    Amendment of Payment Terms. Section I(B) of Exhibit E of the Main
Distribution Agreement is deleted in its entirety and is hereby replaced with
the provisions set forth in Exhibit A-1 to this Agreement. KDS’s liabilities and
obligations with respect to the provisions of Section I(B) of Exhibit E of the
Main Distribution Agreement that are deleted by this Section 1.3 of Exhibit A
shall be deemed terminated, released, void and of no further force and effect,
and no AMREP Person shall have any further liabilities or obligations with
respect to such provisions whatsoever.

 

2.    Amendments to Canada Distribution Agreement.

 

2.1.    Elimination of Brokerage. Section I(A) of Exhibit E of the Canada
Distribution Agreement is deleted in its entirety and is hereby replaced with
the following:

 

“The Brokerage due DISTRIBUTOR for every copy sold shall be 0% of the suggested
cover price.”

 

2.2.    Amendment of Payment Terms. Section I(B) of Exhibit E of the Canada
Distribution Agreement is deleted in its entirety and is hereby replaced with
the provisions set forth in Exhibit A-2 to this Agreement. KDS’s liabilities and
obligations with respect to the provisions of Section I(B) of Exhibit E of the
Canada Distribution Agreement that are deleted by this Section 2.2 of Exhibit A
shall be deemed terminated, released, void and of no further force and effect,
and no AMREP Person shall have any further liabilities or obligations with
respect to such provisions whatsoever.

 

 

 

  

3.    Amendment to Fulfillment Agreement.

 

3.1. Term. Section A of the Fulfillment Agreement is deleted in its entirety and
is hereby replaced with the following:

 

“This Agreement shall commence on the date of the Agreement and, unless the
Agreement is terminated earlier pursuant to any of its express provisions, shall
end on December 31, 2019. Upon expiration of the initial term, this Agreement
shall automatically renew, unless the Agreement is terminated earlier pursuant
to any of its express provisions, for additional successive two (2) year terms,
unless either Party provides written notice to the other Party of nonrenewal at
least ninety (90) days prior to the end of the then-current term. If the term is
renewed for any renewal term(s), the terms and conditions of this Agreement
during each such renewal term shall be the same as the terms and conditions in
effect immediately prior to such renewal other than as such terms may be limited
to specific dates. In the event Client or PCD provides timely notice of its
intent not to renew this Agreement, then, unless the Agreement is terminated
earlier pursuant to any of its express provisions, this Agreement shall
terminate on the expiration of the then-current term. Notwithstanding anything
to the contrary in this Agreement, Client may terminate the agreement effective
on December 31, 2018 by providing written notice to PCD of nonrenewal at least
ninety (90) days prior to December 31, 2018.”

 

3.2. Discount of Certain Fees. The Fulfillment Agreement is hereby amended to
insert the following at the end of Section B.7 thereof:

 

“As may be requested by Client from time to time, PCD shall provide Client with
up to *** during each calendar year and any such *** not used during a calendar
year may not be carried over to the next calendar year. All fees charged to
Client for services provided by PCD under this Agreement during the period
beginning on ***, but not including taxes, programming or any fees charged for
third party costs or expenses for materials or services (such as postage,
shipping materials or graphic services materials), shall be reduced by ***.
Notwithstanding anything to the contrary, other than as provided in the prior
two sentences, effective June 1, 2014, all credits or other reductions in the
fees, costs or expenses charged to Client for materials or services under this
Agreement shall be terminated, released, void and of no further force and
effect, and PCD shall have no further liabilities or obligations with respect to
such credits or other reductions whatsoever.”

 

3.3. Subscriber File on Cessation of PCD Operations. The Fulfillment Agreement
is hereby amended to insert the following at the end of Section C.5(b) thereof:

 

“If this Agreement has not been assigned to another entity that performs the
services contemplated by this Agreement, immediately prior to PCD or its
successor or assignee ceasing operations, PCD shall provide Bauer, for each
Publication, the entire subscriber file and file layout containing all
information reasonably necessary for the services contemplated by this Agreement
to be performed by another entity in the subscription fulfillment industry.”

 

[End of Exhibit A]

 

 

 

 

Exhibit A-1

 

New language to be inserted in Section I(B) of Exhibit E of the Main
Distribution Agreement

 

Beginning on the Effective Date (as defined in the Settlement Agreement, dated
June 11, 2014, by and between Heinrich Bauer (USA) LLC, Kable Distribution
Services, Inc., Palm Coast Data LLC, and AMREP Corporation) immediately
following execution of such Settlement Agreement:

 

1.All amounts and accounts receivable, including Distributor’s Collateral, owing
from wholesalers to DISTRIBUTOR with respect to the sale of Domestic Magazines
are irrevocably assigned and transferred to PUBLISHER, and PUBLISHER is
responsible for any returns of Domestic Magazines in accordance with industry
practices. All checks that are received from wholesalers by DISTRIBUTOR shall be
scanned by DISTRIBUTOR, saved as an electronic file and promptly as reasonably
practical (but in no event more than two business days after receipt) mailed to
PUBLISHER.

 

2.DISTRIBUTOR and PUBLISHER shall promptly as reasonably practical (but in no
event more than two business days after the Effective Date) send a joint notice
to wholesalers instructing them to make payment (whether by check, wire transfer
or other electronic means) for amounts due for Domestic Magazines to a bank
account or other address designated by PUBLISHER (the “Designated Bank
Account”). The joint notice shall be in the form set forth in Exhibit D to the
Settlement Agreement and shall be transmitted by such means as PUBLISHER shall
select at PUBLISHER’s sole cost and expense.

 

3.If DISTRIBUTOR receives payment after the Effective Date for amounts due for
Domestic Magazines, DISTRIBUTOR shall promptly as reasonably practical (but in
no event more than two business days after receipt) deliver such payment
(whether by check, wire transfer or other electronic means) to the Designated
Bank Account at PUBLISHER’s sole cost and expense. PUBLISHER shall permit
DISTRIBUTOR to use the account of PUBLISHER with a nationally recognized
overnight courier, which shall be at PUBLISHER’s sole cost and expense, to
deliver any such payments to the Designated Bank Account.

 

4.DISTRIBUTOR shall provide PUBLISHER with any supporting documentation
reasonably requested by PUBLISHER in connection with any payment for amounts due
for Domestic Magazines, including copies of wholesalers’ remittance advices and
account statements with respect to Domestic Magazines. Bauer shall receive, at
minimum, the reports as defined in the Agreement, section EIGHTH.

 

5.DISTRIBUTOR shall promptly as reasonably practical (but in no event more than
two business days after the Effective Date) deliver, and account to PUBLISHER
for, all payments received from wholesalers from and including May 14, 2014
through and including the Effective Date with respect to amounts due for
Domestic Magazines to PUBLISHER.

 

PUBLISHER agrees that any checks, wire transfers or other electronic transfers
denominated in a currency other than U.S. dollars may incur foreign exchange
transaction fees upon deposit in the Designated Bank Account. PUBLISHER agrees
that PUBLISHER shall be responsible for all such foreign exchange transaction
fees.

 

PUBLISHER and DISTRIBUTOR acknowledge that the payments by wholesalers following
the Effective Date of amounts due with respect to Domestic Magazines may contain
errors, which may require the allocation between PUBLISHER and DISTRIBUTOR of
amounts contained in any particular payment by a wholesaler. PUBLISHER and
DISTRIBUTOR shall promptly as reasonably practical (but in no event more than
two business days after receipt) deliver to the other party any incorrectly
allocated funds.

 

 

 

  

DISTRIBUTOR shall transmit to PUBLISHER any payments by wholesalers following
the Effective Date of amounts due with respect to Domestic Magazines that are
deposited into a DISTRIBUTOR bank account other than the Designated Bank Account
promptly as reasonably practical (but in no event more than two business days
after receipt). DISTRIBUTOR shall communicate to PUBLISHER the circumstances
surrounding such incorrectly deposited funds.

 

[End of Exhibit A-1]

 

 

 

 

Exhibit A-2

 

New language to be inserted in Section I(B) of Exhibit E of the Canada
Distribution Agreement

 

Beginning on the Effective Date (as defined in the Settlement Agreement, dated
June 11, 2014, by and between Heinrich Bauer (USA) LLC, Kable Distribution
Services, Inc., Palm Coast Data LLC, and AMREP Corporation) immediately
following execution of such Settlement Agreement:

 

1.All amounts and accounts receivable, including Distributor’s Collateral, owing
from wholesalers to DISTRIBUTOR with respect to the sale of Domestic Magazines
are irrevocably assigned and transferred to PUBLISHER, and PUBLISHER is
responsible for any returns of Domestic Magazines in accordance with industry
practices. All checks that are received from wholesalers by DISTRIBUTOR shall be
scanned by DISTRIBUTOR, saved as an electronic file and promptly as reasonably
practical (but in no event more than two business days after receipt) mailed to
PUBLISHER.

 

2.DISTRIBUTOR and PUBLISHER shall promptly as reasonably practical (but in no
event more than two business days after the Effective Date) send a joint notice
to wholesalers instructing them to make payment (whether by check, wire transfer
or other electronic means) for amounts due for Domestic Magazines to a bank
account or other address designated by PUBLISHER (the “Designated Bank
Account”). The joint notice shall be in the form set forth in Exhibit D to the
Settlement Agreement and shall be transmitted by such means as PUBLISHER shall
select at PUBLISHER’s sole cost and expense.

 

3.If DISTRIBUTOR receives payment after the Effective Date for amounts due for
Domestic Magazines, DISTRIBUTOR shall promptly as reasonably practical (but in
no event more than two business days after receipt) deliver such payment
(whether by check, wire transfer or other electronic means) to the Designated
Bank Account at PUBLISHER’s sole cost and expense. PUBLISHER shall permit
DISTRIBUTOR to use the account of PUBLISHER with a nationally recognized
overnight courier, which shall be at PUBLISHER’s sole cost and expense, to
deliver any such payments to the Designated Bank Account.

 

4.DISTRIBUTOR shall provide PUBLISHER with any supporting documentation
reasonably requested by PUBLISHER in connection with any payment for amounts due
for Domestic Magazines, including copies of wholesalers’ remittance advices and
account statements with respect to Domestic Magazines. Bauer shall receive, at
minimum, the reports as defined in the Agreement, section EIGHTH.

 

5.DISTRIBUTOR shall promptly as reasonably practical (but in no event more than
two business days after the Effective Date) deliver, and account to PUBLISHER
for, all payments received from wholesalers from and including May 14, 2014
through and including the Effective Date with respect to amounts due for
Domestic Magazines to PUBLISHER.

 

PUBLISHER agrees that any checks, wire transfers or other electronic transfers
denominated in a currency other than U.S. dollars may incur foreign exchange
transaction fees upon deposit in the Designated Bank Account. PUBLISHER agrees
that PUBLISHER shall be responsible for all such foreign exchange transaction
fees.

 

PUBLISHER and DISTRIBUTOR acknowledge that the payments by wholesalers following
the Effective Date of amounts due with respect to Domestic Magazines may contain
errors, which may require the allocation between PUBLISHER and DISTRIBUTOR of
amounts contained in any particular payment by a wholesaler. PUBLISHER and
DISTRIBUTOR shall promptly as reasonably practical (but in no event more than
two business days after receipt) deliver to the other party any incorrectly
allocated funds.

 

 

 

  

DISTRIBUTOR shall transmit to PUBLISHER any payments by wholesalers following
the Effective Date of amounts due with respect to Domestic Magazines that are
deposited into a DISTRIBUTOR bank account other than the Designated Bank Account
promptly as reasonably practical (but in no event more than two business days
after receipt). DISTRIBUTOR shall communicate to PUBLISHER the circumstances
surrounding such incorrectly deposited funds.

 

[End of Exhibit A-2]

 

 

 

 

Exhibit B

 

Confidentiality Provisions

 

1. Definitions. For purposes of this Agreement, “Confidential Information” means
(i) any and all information concerning any Party or Related Persons which has
been or is, in the future, furnished by such Party (the “Provider”) or its
Related Persons to any other Party (the “Recipient”) or any of its Related
Persons, orally or in writing (whatever the form or storage medium), including
information concerning its subsidiaries, Affiliates, businesses, operations,
markets, products, product specifications, designs, documentation, technical
data, trade secrets, processes, computer programs, know-how, research and
development, financial condition, results of operations, projections,
strategies, marketing information, contracts, price lists, pricing policies,
customers, employees and prospects and (ii) any and all notes, analyses,
compilations, studies or other documents prepared by the Recipient or any of its
Related Persons containing or reflecting any Confidential Information described
in clause (i). The term “Confidential Information” does not include information
which the Recipient demonstrates: (A) was or becomes generally available to or
known by the public (other than as a result of a disclosure directly or
indirectly by the Recipient or any of its Related Persons who received such
information pursuant hereto); (B) was or is developed independently by the
Recipient without the use of Confidential Information in violation of this
Agreement; or (C) was or becomes available to the Recipient or any of its
Related Persons on a non-confidential basis, prior to its disclosure to the
Recipient by the Provider or its Related Persons; provided that, the source of
such information is not otherwise known by the Recipient after reasonable
investigation to be bound by a confidentiality agreement with the Provider or
any of its Related Persons, or to be under a contractual, legal, fiduciary or
other obligation to the Provider or any of its Related Persons not to transmit
the information to the Recipient. Notwithstanding anything to the contrary
herein, “Confidential Information” shall not include any information reasonably
necessary for the Parties to conduct their business.

 

2. Use of Confidential Information. Any Confidential Information provided to the
Recipient hereunder will be used by the Recipient and its Related Persons solely
in connection with exercising its rights or fulfilling its obligations under the
Agreement or any other agreement between the Recipient and the Provider
(collectively, the “Purpose of the Disclosure”) and shall not be used by the
Recipient for any other purpose, including used in any way detrimental to the
Provider or its Affiliates. The Recipient shall maintain the strict
confidentiality of any Confidential Information provided to it or any of its
Related Persons and shall not disclose any part of it to any other Person;
provided that, (i) it may disclose any such Confidential Information or portions
thereof to its Related Persons subject at all times to Section 3 of this Exhibit
B and (ii) it may disclose any such Confidential Information in accordance with
Section 4 of this Exhibit B. The Recipient shall treat the Confidential
Information with the same degree of care as it would its own, but in no event
with less than reasonable care.

 

3. Related Persons. The Recipient may disclose Confidential Information to those
of its Related Persons who have a reasonable need to know such information in
order to assist the Recipient in the Purpose of the Disclosure; provided that,
prior to any such disclosure, (a) the Recipient informs any such Related Person
of the terms of this Agreement and (b) such Related Person agrees to preserve
the confidentiality of the Confidential Information upon the terms hereof. Each
Party shall take such reasonable actions as will ensure that its Related Persons
comply with the terms of this Agreement. Each Party will be responsible for any
breach of this Agreement by any of its Related Persons.

 

4. Subpoenas, etc. If the Recipient or any of its Related Persons becomes
required by law or applicable legal process to disclose any Confidential
Information furnished by the Provider, the Recipient shall provide the Provider
with prompt prior written notice of such requirement and the terms of and
circumstances surrounding such requirement so that the Provider may seek an
appropriate protective order or other remedy, or waive compliance with the terms
of this Agreement, and the Recipient shall provide such cooperation with respect
to obtaining a protective order or other remedy as the Provider shall reasonably
request. If, in the absence of protective order or other remedy or the receipt
of a waiver by the Provider, the Recipient or any of its Related Persons is
nonetheless legally required to disclose Confidential Information to any
tribunal, the Recipient or its Related Persons may, without liability hereunder,
disclose to such tribunal only that portion of the Confidential Information
which the Recipient is legally required to disclose; provided that, the
Recipient shall exercise reasonable efforts to obtain an appropriate protective
order or other reasonable assurance that confidential treatment will be accorded
such Confidential Information by such tribunal.

 

 

 

  

5. Return or Destruction of Confidential Information. Upon receipt of a written
request delivered by the Provider to the Recipient, the Recipient shall
immediately (i) cease using the Confidential Information, (ii) return to the
Provider any Confidential Information furnished by the Provider or any of its
Related Persons and (iii) destroy any and all copies of such Confidential
Information and any and all notes, analyses, compilations, studies or other
documents prepared by the Recipient or any of its Related Persons containing or
reflecting any Confidential Information. Any destruction required pursuant to
this Section 5 of this Exhibit B shall, upon request of the Provider, be
certified in writing to the Provider by an authorized officer supervising such
destruction. Notwithstanding the return or destruction of the Confidential
Information, the Recipient and its Related Persons will continue to be bound by
its obligations of confidentiality and other obligations hereunder.

 

6. Permitted Disclosure. Any Party may make such press releases and other public
statements and disclosures it deems necessary under applicable Law or the rules
of any stock exchange or market on which its securities are traded.

 

7. Accuracy and Ownership of Materials. The Provider makes no representation or
warranty, express or implied, as to the accuracy or completeness of the
Confidential Information provided or to be provided by it or any of its Related
Persons. Neither the Provider nor any of its Related Persons will have any
liability to the Recipient or any other Person resulting from any action taken
or any inaction occurring in reliance on any Confidential Information. The
Provider shall retain the entire right, interest and title to its Confidential
Information. No license under any patent, copyright, trademark, other
intellectual property right or any application therefor, is hereby granted or
implied by the provision of Confidential Information to the Recipient. The
Recipient shall not alter or obliterate any trademark or any other proprietary
mark or notice thereof of the Provider on any copy of the Confidential
Information, and shall reproduce any such mark or notice on all copies of the
Confidential Information.

 

8. Remedies. Each Party agrees to indemnify and hold each other Party and its
Related Persons harmless from any Claims arising out of any breach of this
Exhibit B by such Party or its Related Persons. Each Party acknowledges that
money damages are an inadequate remedy for breach of this Agreement because of
the difficulty of ascertaining the amount of damage that will be suffered in the
event that this Agreement is breached. Therefore, each Party shall be entitled
to equitable relief, including an injunction and specific performance (without
the need to post bond or any other security or without being required to submit
proof of economic value of any Confidential Information), in the event of any
breach of this Agreement by any other Party or any of its Related Persons, in
addition to all other remedies available to such Party at law or in equity.

 

9. Compliance with Law. The Recipient agrees that it will not directly or
indirectly use any such Confidential Information to engage in or facilitate the
trading of any securities in violation of any prevailing laws and regulations in
any applicable jurisdiction. The Recipient acknowledges that it is aware (and,
if applicable, that the Recipient’s Related Persons who are apprised of this
matter have been advised) that applicable securities laws prohibit any Person
who has material, non-public information concerning the Provider or their
Affiliates from purchasing or selling any securities of the Provider or their
Affiliates, or from communicating such information to any other Person or entity
under circumstances in which it is reasonably foreseeable that such Person is
likely to purchase or sell such securities.

 

[End of Exhibit B]

 

 

 

  

Exhibit C

 

Form of Supplemental Listing Application

 

 

 

 

[AMREP Letterhead]

 

June 11, 2014

 

New York Stock Exchange, Inc.
20 Broad Street - 17th Floor

New York, New York 10005

 

Re: NYSE Supplemental Listing Application

 

Company: AMREP Corporation

Symbol: AXR CUSIP: 032159105 Number of Shares Outstanding: 7,219,454 Security:
Shares of Common Stock, par value $.10 per share, of the Company Number of
Treasury Shares (not included in the number of Shares Outstanding): 225,250

 

Transaction: AMREP Corporation and certain of its indirect subsidiaries are
anticipating entering into a settlement agreement with a creditor of an indirect
subsidiary of AMREP Corporation. The settlement agreement is anticipated to
include, among other things, the issuance by AMREP Corporation of 825,000 shares
of its common stock to the creditor (such shares to be issued to the creditor,
the “Shares”). To the knowledge of AMREP Corporation, the issuance of the Shares
does not require the approval of the shareholders of AMREP Corporation under the
New York Stock Exchange Listed Company Manual, Oklahoma law (the jurisdiction of
incorporation of AMREP Corporation) or the certificate of incorporation of AMREP
Corporation. The Shares would represent approximately 11.4% of the outstanding
shares of common stock of AMREP Corporation before the issuance of the Shares
(and 10.3% of the outstanding shares of common stock of AMREP Corporation after
the issuance of the Shares). To the knowledge of AMREP Corporation, the issuance
of the Shares will not result in a change of control of AMREP Corporation and
the creditor is not (i) a Related Party (as defined in Section 312.03 of the New
York Stock Exchange Listed Company Manual), (ii) a subsidiary, affiliate or
other closely-related person of Related Party or (iii) any company or entity in
which a Related Party has substantial direct or indirect interest. No
registration statement regarding the Shares has been filed with the Securities
and Exchange Commission. A copy of a good standing certificate of AMREP
Corporation from the State of Oklahoma is enclosed herewith.

 

Security: Shares of Common Stock, par value $.10 per share, of the Company

Shares to be issued: 825,000

Shareholder Approval Required: No

 

  AMREP Corporation         By:       Name: Christopher V. Vitale     Title:
Vice President and General Counsel

 

The New York Stock Exchange, Inc. hereby authorizes, upon official notice of
issuance, the listing of the additional Common Stock.

 

________________________

Janice O’Neill

Senior Vice President

Corporate Compliance

 

 

 

  

Exhibit D

 

Form of Joint Notice to Wholesalers

 

[Date and method(s) of transmittal]

 

Dear [name of wholesaler]

 

Please be advised that Kable Distribution Services, Inc. (“Kable”) has assigned
all of its accounts receivables arising from the sale in the United States of
America and Canada of Bauer Publications magazines to Heinrich Bauer (USA) LLC
or one of its affiliates (collectively, “Bauer”), pursuant to, among other
things, Bauer’s pre-existing security interest in such receivables, and Heinrich
Bauer (USA) LLC has assumed the liabilities of any returns of Bauer Publications
magazines in accordance with industry practices.

 

Effective immediately, you should pay all outstanding Kable invoices arising
from the sale in the United States of America and Canada of Bauer Publications
magazines (less any returns of Bauer Publications magazines in accordance with
industry practices) directly to Bauer at the following address:

 

If by check, using postpaid, first-class U.S. mail to: [Bauer to designate bank
account or other address]

 

If by wire: [Bauer to designate bank, ABA number, account number and any other
necessary information]

 

Please promptly notify your accounts payable department of this change, because
any payments you make not in accordance with this notice will be at your own
risk. If you remit payment other than as instructed by this notice, your payment
will not constitute settlement of the account and may subject you to double
liability.

 

Note that accounts receivables arising from the sale outside of the United
States of America and Canada of Bauer Publications magazines or from the sale of
any publications other than Bauer Publications magazines should continue to be
remitted to Kable at 16 S Wesley Ave, Mount Morris, IL 61054.

 

These instructions may not be modified without written notice to you from both
Bauer and Kable.

 

Thank you for your cooperation in this matter.

 

Very truly yours,

 

[Kable signature line]

 

[Bauer signature line]

 

[End of Exhibit D]

 



 

